Citation Nr: 1449903	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-20 558 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disability. 

2.  Entitlement to service connection for a right hip disability. 

3.  Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim Counsel 



INTRODUCTION

The Veteran served on active duty from January 1977 to February 1980 and from November 1981 to March 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims.  The RO in Columbia, South Carolina, currently has jurisdiction of the claims. 

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is of record. 

The Board remanded the claims in July 2010 and June 2012 for additional development. 

In June 2014, the Veteran revoked his representative.  In October 2014, the Board sent the Veteran a letter requesting that he clarify his representation and providing him the opportunity to obtain new representation.  No response was received.


FINDINGS OF FACT

1.  The Veteran's right hip disability first manifested many years after his separation from service and is not related to his service or to any aspect thereof, including alleged exposure to ionizing radiation.

2.  The Veteran's left hip disability first manifested many years after his separation from service and is not related to his service or to any aspect thereof, including alleged exposure to ionizing radiation.

3.  The Veteran's right knee disability first manifested many years after his separation from service and is not related to his service or to any aspect thereof, including alleged exposure to ionizing radiation.

CONCLUSIONS OF LAW

1.  The Veteran's right hip disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2014).

2.  The Veteran's left hip disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2014).

3.  The Veteran's right knee disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a December 2007 letter, which also addressed the elements of exposure to ionizing radiation.  The claims were then adjudicated in a September 2008 rating decision.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration disability records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file.  

The Veteran was not afforded a VA examination in order to determine whether his right and left hip and right knee disability are related to his military service.  However, as will be discussed below, the preponderance of the evidence is against a finding that any of these disabilities were caused or aggravated by his service.   Moreover, the Veteran has offered only conclusory statements regarding the relationship between these disabilities and service.   A mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).  The remainder of the evidence is negative for any indication of a link between these disabilities and service.  Specifically, there is no indication of these disabilities or symptoms thereof in the service treatment records or for many years following service separation.  There additionally is no medical evidence in support of the Veteran's contentions.  Finally, the Veteran's appealed disabilities are not considered to be radiogenic disabilities, nor is there any indication that the Veteran was exposed to ionizing radiation or to a "radiation-risk" activity while in service.  Thus, a remand for examination and/or opinion, or further development, is not necessary to decide the claims.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).
 
The claims were remanded in 2010 and 2012 in order to obtain additional treatment records.  All procedures were followed in accordance with the law with regard to obtaining the identified records. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that his current right and left hip disabilities and right knee disability were caused or aggravated by his service.  Specifically, he contends that while aboard the USS CARON DD970, he was exposed to ionizing radiation.  He also contends that his duties as a mess management specialist caused him to have to bend, lift, and complete duties that placed pressure on his hip and knee joints.  He contends that while stationed in Norfolk, Virginia, he played sports and incurred sports injuries.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996). 

First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A radiation-exposed Veteran is one who participated in a radiation-risk activity.  A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. 
§ 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Arthritis is not included under that regulation.  38 C.F.R. § 3.311(b)(2) .  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest 5 years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c) .  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1). 

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service treatment records are negative for any complaint or treatment for a condition of the hips or right knees.  The records do show treatment for sports injuries such as to the back, ankle, and hand, however, they do not demonstrate a sports injury involving the hips or right knee.

Post-service treatment records reflect that in December 2002, an x-ray of the hips showed bilateral arthritic changes, worse in the left.  The changes were degenerative in nature.  He subsequently underwent a total left hip replacement.  VA treatment records reflect an ongoing diagnosis of degenerative joint disease of the right hip and the right knee.

First, under the pertinent regulations, the Veteran does not suffer from a radiogenic disease, nor do his service personnel records indicate exposure to a radiation risk activity while in service.  His statement that his ship was a nuclear destroyer does not rise to that which is contemplated by VA regulation.  Thus, the first two theories of entitlement are not applicable to the claim.  

Lastly, with regard to the contention that his hip disabilities and right knee disability are due to exposure to ionizing radiation, to his duties in service, or to sports injuries in service, the weight of the evidence weighs against the claims on a direct basis.  There is no indication of arthritis of the hips or right knee in service, or indication of any complaints or symptoms related to the hips or right knee in service.  The competent and credible evidence is against a finding of any continuity of symptoms following separation from service.  There is no indication of hip or knee pain or arthritis in the 1980s or 1990s.  The first recorded diagnosis is not until the early 2000s.  There is also no medical nexus relating the Veteran's degenerative joint disease of the hips and knee with his service.  Moreover, the Veteran's lay statements contending a relationship between possible radiation on his ship and his degenerative joint disease are conclusory in nature.  He has not offered any specific contentions as to how his degenerative joint disease of the hips and right knee was caused or aggravated by proximity to nuclear weapons.  Therefore, not only is there no evidence of a chronic disease in service or continuous symptoms since service, but there is also a lack of any credible or competent testimony to support the Veteran's contentions.  

With regard to the issue of credibility and competency, the Veteran has contended on his own behalf that his degenerative joint disease of the hips and right knee is related to his military service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to arthritis is commonly known and, therefore, the Veteran's testimony that his diagnosed arthritis is related to his contended service experiences has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Veteran's lay belief that his arthritis is related to his service duties and sports injuries is competent evidence because it is within the common knowledge and experience of a lay person that trauma can cause arthritis.   However, the persuasive value of his testimony is low because the overall factual picture is complex.  Given the Veteran's advancing age, the lack of any injury or symptoms in service, and the at least one to two decade gap before arthritis was diagnosed, the Board concludes that the Veteran's lay belief is insufficient to meet even the low threshold of McLendon.  

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the Veteran's degenerative joint disease of the hips and right knee, as those conditions have not been causally or etiologically related to any disease, injury, or incident of service, or presumptively related to service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

Service connection for a right knee disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


